ORDER
PER CURIAM.
Appellant, City of Olivette, (“employer”) appeals the judgment of the Labor and Industrial Relations Commission in favor of respondent, Kenneth Howald, awarding him compensation. We affirm.
We have reviewed the briefs of the parties, the legal file, and the transcript and find the award is supported by substantial and competent evidence and is not against the weight of the evidence based on the record as a whole. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b). We have, however, provided a memorandum for the use of the parties only, setting forth the reasons for our decision.